Citation Nr: 0204010	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  02-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an effective date prior to November 1, 2000 
for the assignment of a compensable evaluation for the 
service-connected postoperative residuals repair of rupture 
of globe of right eye with residuals of orbital and sinus 
fractures with bilateral far-advanced open-angle glaucoma.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1987 to August 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO.  



REMAND

In this case, the veteran asserts that he is entitled to an 
effective date earlier than November 1, 2000 for the 
assignment of a compensable evaluation for his service-
connected postoperative residuals repair of rupture of globe 
of right eye with residuals of orbital and sinus fractures 
with bilateral far-advanced open-angle glaucoma.  

Historically, a July 1990 rating decision granted the veteran 
service connection for postoperative residuals, repair of 
rupture of globe or right eye with residuals of orbital and 
sinus fractures, and assigned a noncompensable rating to that 
disability, effective on September 1, 1988.  

Notably, a separate claim of service connection for open-
angle glaucoma was denied in the same rating decision.  

In November 2000, the veteran submitted a claim for an 
increased rating for the service-connected residuals of the 
eye injury.  

In a July 2000 rating decision, the RO recharacterized the 
service-connected disability to include that of bilateral 
far-advanced open-angle glaucoma.  

More specifically, an increased rating of 100 percent was 
granted for the service-connected postoperative residuals 
repair of rupture of globe of right eye with residuals of 
orbital and sinus fractures with bilateral far-advanced open-
angle glaucoma, effective on November 1, 2000.  

Recently, the veteran requested a video-conference hearing at 
the RO with a Member of the Board sitting in Washington, DC.  
A review of the record shows that he had not been afforded an 
opportunity to appear for such a hearing before the case had 
been forwarded to the Board for the purpose of appellate 
review.  

In addition, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Hence, the RO is reminded that it must take appropriate 
action in this regard.  

Accordingly, for due process reasons, this case is remanded 
to the RO for the following action:

The RO should take appropriate steps to 
contact the veteran in order to determine 
whether he should be afforded an 
opportunity to appear for the requested 
video-conference hearing before a Member 
of the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




